Citation Nr: 1326638	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1990 to February 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the above claims.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability that was incurred in service. 

2.  The Veteran's tinnitus was incurred in service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  In this decision, the Board grants all benefits sought on appeal for bilateral hearing loss and tinnitus.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is harmless error, and no further discussion of this duty is necessary.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009) (holding that harmless error is a case-specific determination and the Veteran carries the burden of showing prejudice); 38 C.F.R. § 20.1102.
  
38 U.S.C.A. §§ 1110 and 1131 provide compensation to wartime and peacetime Veterans for disabilities resulting from injuries or diseases incurred or aggravated during active duty.  To establish service connection for a claimed disability, the evidence must show:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Morris v. Shinseki, 678 F.3d 1346, 1353 (Fed. Cir. 2012) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where the Veteran seeks service connection for hearing loss, impaired hearing is only considered a ratable disability under VA regulations when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Otherwise, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran contends that he currently experiences symptoms of bilateral hearing loss and tinnitus that began during active military service.  In September 2009 and August 2010 statements, the Veteran stated that he was monitored for hearing loss in service.  In August 2010, the Veteran's wife submitted a statement on his symptoms of hearing loss.  She stated that he had had issues with his hearing since she first met him in 1993 and that over the years his hearing had become progressively worse.  In September 2010 and April 2011 statements, the Veteran asserted that his service records show evidence of hearing loss between entry into service and separation.  

The Veteran was provided with VA audiological examinations in September 2009 and August 2010.  In September 2009, his auditory thresholds were 26 decibels or greater bilaterally at three or more of the ratable frequencies.  In August 2010, only left ear auditory thresholds were 26 decibels or greater at three or more ratable frequencies; right ear auditory thresholds were above 26 decibels at only one ratable frequency, were not 40 decibels or greater at any ratable frequency, and right ear speech recognition scores were not less than 94 percent.  However, as the Veteran's auditory threshold data showed a ratable disability of right ear hearing loss in September 2009 and tested only slightly below in August 2010, the Board will resolve doubt in favor of the Veteran and find that he has a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Veteran is also diagnosed with bilateral tinnitus.
  
In September 2009, the VA examiner found that hearing loss and tinnitus were caused by noise exposure or other factors in service based on the Veteran's reports of hearing loss beginning in the mid-1990s and onset of tinnitus in 1998.  The examiner explained that that the configuration of the Veteran's hearing loss was not consistent with the effects of noise exposure, but could be associated with middle ear problems as the Veteran reported hospitalization for ear infection in service.  The examiner also noted that the Veteran's degree of hearing loss was not normal for a man in his age group.  

The Veteran's service records show a history of hospitalization for a bilateral ear infection in January 1998.  The Veteran also reported a history of bilateral ear infection in 1998 on enlistment into the Army National Guard in June 2000.  Service treatment records dated July 1999 show decreased hearing.  Treatment notes from a follow-up appointment later that month note subjective complaints of hearing loss and intermittent tinnitus.  A diagnostic audiological evaluation was conducted in October 1999.  The Veteran reported eight years of noise exposure on the flight line.  He also reported symptoms of tinnitus and a history of bilateral ear infection that caused vertigo four years prior.  He was assessed with a subclinical hearing decrease, bilaterally, with a very mild conductive component, right greater than left.

Therefore, though the September 2009 VA examiner did not have access to the Veteran's claims folder, the examiner was nevertheless informed of the relevant facts by the medical history reported by the Veteran.  Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts).  The Veteran is competent to describe decreased hearing and ringing in the ears in service and hospitalization for an ear infection in service, and review of his service records shows that his statements are credible.  See Charles v. Principi, 16 Vet. App 370, 374 (2002); 38 C.F.R. § 3.159(a)(2); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Similarly, the Board finds the Veteran's wife's statement on his symptoms and onset of hearing loss to be both competent and credible.  Id.    

Therefore, the Board finds that the lay and medical evidence of record establish a current disability of bilateral hearing loss and tinnitus, treatment for bilateral hearing loss and tinnitus in service, and a medical nexus between the Veteran's current hearing loss and tinnitus and his problems with hearing loss and tinnitus in service, and service connection for hearing loss and tinnitus is warranted.  See Shedden, 381 F.3d at 1167; 38 C.F.R. §§ 3.303(a), 3.385. 

While the claims folder contains evidence against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, this evidence is less probative than the evidence in favor of the Veteran's claims.  The August 2010 VA examiner found that the Veteran's hearing loss was less likely than not caused by or a result of noise exposure in service.  However, the examiner purportedly based this opinion entirely on a comparison of the Veteran's hearing tests at induction and separation.  As no separation examination is of record, the Board assumes that the August 2010 examiner was referring to the June 2000 examination conducted upon entry into service with the National Guard.  Though the Veteran reported a history of bilateral ear infections on the June 2000 medical history report and the August 2010 VA examiner noted a history of ear infections in service, neither the June 2000 examination report nor the August 2010 VA examination report discuss any possible effects or residuals of the Veteran's history of ear infections.  Rather, the opinion provided by the August 2010 VA examiner concerns the Veteran's history of noise exposure in service only.  

Therefore, the Board finds that the June 2000 examination report and opinion provided by the August 2010 VA examiner do not show sufficient consideration of the Veteran's relevant medical history and are thereby less probative than the Veteran's other service records, showing subthreshold hearing loss and tinnitus in service, and the September 2009 VA examination report, linking the Veteran's problems with hearing loss and tinnitus in service to his currently diagnosed tinnitus and hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


